Case 1:21-cv-04063-PKC-VMS Document 1 Filed 07/20/21 Page 1 of 11 PageID #: 1

                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK

 KENNETH PENG, individually and on behalf of all                              CLASS ACTION
 others similarly situated,
                                                                                   Case No.
       Plaintiff,
                                                                        JURY TRIAL DEMANDED
 vs.

 REAL ADVISORS, LLC, a Florida limited
 liability company,

   Defendant.
 _____________________________________________/


                                     CLASS ACTION COMPLAINT

           1.       Plaintiff, Kenneth Peng (“Plaintiff”), brings this action against Defendant, Real

Advisors, LLC (“Defendant”), to secure redress for violations of the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227.

                                        NATURE OF THE ACTION

           2.       This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq., (the “TCPA”).

           3.       Defendant is a financial education company that specializes in real estate investing and

internet marketing. To promote its services, Defendant engages in unsolicited marketing, harming

thousands of consumers in the process.

           4.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,

which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life

of thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself and members

of the class, and any other available legal or equitable remedies.

                                       JURISDICTION AND VENUE
Case 1:21-cv-04063-PKC-VMS Document 1 Filed 07/20/21 Page 2 of 11 PageID #: 2



        5.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

which will result in at least one class member belonging to a different state than that of Defendant.

Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call in violation

of the TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or

more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the

Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA

jurisdiction are present.

        6.      Venue is proper in the United States District Court for the Eastern District of New York

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

its services within this district thereby establishing sufficient contacts to subject it to personal

jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the State of New

York and, on information and belief, Defendant has sent the same text messages complained of by

Plaintiff to other individuals within this judicial district, such that some of Defendant’s acts in making

such calls have occurred within this district, subjecting Defendant to jurisdiction in the State of New

York.

                                                PARTIES

        7.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of

Kings County, New York.

        8.      Defendant is a Florida limited liability company whose principal office is located at 60

Ocean Blvd., Suite 10, Atlantic Beach, Florida 32233. Defendant directs, markets, and provides its

business activities throughout the State of New York.
Case 1:21-cv-04063-PKC-VMS Document 1 Filed 07/20/21 Page 3 of 11 PageID #: 3



       9.      Unless otherwise indicated, the use of Defendant’s name in this Complaint includes

all agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

sureties, subrogees, representatives, vendors, and insurers of Defendant.

                                              FACTS

       10.     Beginning on or about March 2, 2021, Defendant sent numerous telemarketing text

messages to Plaintiff’s cellular telephone number ending in 0002 (the “0002 Number”) from

Defendant’s 904-425-9032 number, including the following text messages:




       11.     Defendant’s text messages did not include instructions on how to opt-out of future

messages.

       12.     On the same day Plaintiff responded with the words “Unsubscribe. Stop” in an

attempt to opt-out of any further text message communications with Defendant.
Case 1:21-cv-04063-PKC-VMS Document 1 Filed 07/20/21 Page 4 of 11 PageID #: 4



        13.     Defendant responded with an opt-out confirmation text confirming that Plaintiff

had opted out of future communications: “Okay. we will be removing you from our list.”

        14.     Despite Plaintiff’s use of Defendant’s standard opt-out language and Defendant’s

subsequent opt-out confirmation, Defendant ignored Plaintiff’s opt-out demand sent Plaintiff

another telemarketing text message on or about March 3, 2021.




        15.     On the same day, Plaintiff responded with another opt-out request in a second

attempt to opt out of any future communication with defendant.

        16.     Despite Plaintiff’s multiple opt-out requests and Defendant’s opt-out confirmation,

Defendant sent another telemarketing text message on or about March 7, 2021.

        17.     Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and within

the time frame relevant to this action.
Case 1:21-cv-04063-PKC-VMS Document 1 Filed 07/20/21 Page 5 of 11 PageID #: 5



        18.     Defendant’s text messages constitute telemarketing because they encouraged the future

purchase or investment in property, goods, or services, i.e., selling Plaintiff real estate courses.

        19.     The information contained in the text message advertises Defendant’s various training

courses, which Defendant sends to promote its business.

        20.     Defendant sent the subject texts from within this judicial district and, therefore,

Defendant’s violation of the TCPA occurred within this district. Upon information and belief,

Defendant caused other text messages to be sent to individuals residing within this judicial district.

        21.     Defendant’s texts were not made for an emergency purpose or to collect on a debt

pursuant to 47 U.S.C. § 227(b)(1)(B).

        22.     Defendant’s texts were not made for an emergency purpose nor to collect on a debt

pursuant to 47 U.S.C. § 227(b)(1)(B).

        23.     To the extent that Defendant had any consent to contact Plaintiff, that consent was

expressly revoked when Plaintiff responded “Unsubscribe. Stop” on March 2, 2021.

        24.     Upon information and belief, Defendant does not have a written policy for

maintaining an internal do not call list pursuant to 47 U.S.C. § 64.1200(d)(1).

        25.     Upon information and belief, Defendant does not inform and train its personnel

engaged in telemarking in the existence and the use of any internal do not call list pursuant to 47

U.S.C. § 64.1200(d)(2).

        26.     Plaintiff is the subscriber and sole user of the 0002 Number and is financially

responsible for phone service to the 0002 Number.

        27.     The text messages originated from telephone number 904-425-9032, a number

which upon information and belief is owned and operated by Defendant or on behalf of Defendant.

        28.     Defendant’s unsolicited text messages caused Plaintiff actual harm, including

invasion of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

Defendant’s text messages also inconvenienced Plaintiff and caused disruption to his daily life.
Case 1:21-cv-04063-PKC-VMS Document 1 Filed 07/20/21 Page 6 of 11 PageID #: 6



        29.     Defendant’s unsolicited text messages caused Plaintiff actual harm. Specifically,

Plaintiff estimates that he has wasted fifteen to thirty seconds reviewing each of Defendant’s

unwanted messages. Each time, Plaintiff had to stop what he was doing to either retrieve his phone

and/or look down at the phone to review the message.

        30.     Next, Plaintiff wasted approximately fifteen minutes locating and retaining counsel

for this case in order to stop Defendant’s unwanted calls.

        31.     In all, Defendant’s violations of the TCPA caused Plaintiff to waste at least fifteen

minutes of his time in addressing and attempting to stop Defendant’s solicitations.

                                       CLASS ALLEGATIONS

        PROPOSED CLASS

        32.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

himself and all others similarly situated.

        33.     Plaintiff brings this case on behalf of a Class defined as follows:

                     Internal Do Not Call Class: All persons within the United
                     States who, within the four years prior to the filing of this
                     Complaint, were sent a text message from Defendant or
                     anyone on Defendant’s behalf, to said person’s cellular
                     telephone number after making a request to Defendant to
                     not receive future text messages.

        34.     Defendant and its employees or agents are excluded from the Class. Plaintiff does not

know the number of members in the Class, but believes the Class members number in the several

thousands, if not more.

           NUMEROSITY

        35.     Upon information and belief, Defendant has placed violative calls to cellular telephone

numbers belonging to thousands of consumers throughout the United States after they have revoked

consent to be contacted. The members of the Class, therefore, are believed to be so numerous that joinder

of all members is impracticable.
Case 1:21-cv-04063-PKC-VMS Document 1 Filed 07/20/21 Page 7 of 11 PageID #: 7



        36.      The exact number and identities of the Class members are unknown at this time and can

only be ascertained through discovery. Identification of the Class members is a matter capable of

ministerial determination from Defendant’s call records.

              COMMON QUESTIONS OF LAW AND FACT

        37.      There are numerous questions of law and fact common to the Class which predominate

over any questions affecting only individual members of the Class. Among the questions of law and

fact common to the Class are:

                 a) Whether Defendant violated 47 C.F.R. § 64.1200(d);
                 b) Whether Defendant adhered to requests by Class members to stop sending text

                    messages to their telephone numbers;

                 c) Whether Defendant keeps records of text recipients who revoked consent to receive

                    texts;

                 d) Whether Defendant’s conduct was knowing and willful;

                 e) Whether Defendant has any written policies for maintaining an internal do not call

                    list.

                 f) Whether Defendant violated the privacy rights of Plaintiff and members of the class;

                 g) Whether Defendant is liable for damages, and the amount of such damages; and

                 h) Whether Defendant should be enjoined from such conduct in the future.


        38.      The common questions in this case are capable of having common answers. If Plaintiff’s

claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

being efficiently adjudicated and administered in this case.

              TYPICALITY

        39.      Plaintiff’s claims are typical of the claims of the Class members, as they are all based

on the same factual and legal theories.
Case 1:21-cv-04063-PKC-VMS Document 1 Filed 07/20/21 Page 8 of 11 PageID #: 8



              PROTECTING THE INTERESTS OF THE CLASS MEMBERS

        40.     Plaintiff is a representative who will fully and adequately assert and protect the interests

of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

and will fairly and adequately protect the interests of the Class.

              PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

        41.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

Class are in the millions of dollars, the individual damages incurred by each member of the Class

resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

and, even if every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

        42.     The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

one court might enjoin Defendant from performing the challenged acts, whereas another may not.

Additionally, individual actions may be dispositive of the interests of the Class, although certain class

members are not parties to such actions.

                                              COUNT I
                          Violations of the TCPA, 47 U.S.C. § 227(c)(2)
                   (On Behalf of the Plaintiff and the Internal Do Not Call Class)

        43.     Plaintiff re-alleges and incorporates the foregoing allegations set forth in paragraphs 1

through 42 as is fully set forth herein.

        44.     The TCPA provides that any “person who has received more than one telephone call

within any 12-month period by or on behalf of the same entity in violation of the regulations prescribed

under this subsection may” bring a private action based on a violation of said regulations, which were
Case 1:21-cv-04063-PKC-VMS Document 1 Filed 07/20/21 Page 9 of 11 PageID #: 9



promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone solicitations

to which they object. 47 U.S.C. § 227(c)(5).

        45.     Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for

telemarketing purposes to a residential telephone subscriber unless such person or entity has instituted

procedures for maintaining a list of persons who request not to receive telemarketing calls made by or

on behalf of that person or entity. The procedures instituted must meet certain minimum standards,

including:

        (3) Recording, disclosure of do-not-call requests. If a person or entity making a call for
        telemarketing purposes (or on whose behalf such a call is made) receives a request from
        a residential telephone subscriber not to receive calls from that person or entity, the
        person or entity must record the request and place the subscriber’s name, if provided,
        and telephone number on the do-not call list at the time the request is made. Persons or
        entities making calls for telemarketing purposes (or on whose behalf such calls are
        made) must honor a residential subscriber’s do-not-call request within a reasonable time
        from the date such request is made. This period may not exceed thirty days from the
        date of such request . . . .

        (6) Maintenance of do-not-call lists. A person or entity making calls for telemarketing
        purposes must maintain a record of a consumer’s request not to receive further
        telemarketing calls. A do-not-call request must be honored for 5 years from the time the
        request is made.

47 C.F.R. § 64.1200(d)(3), (6).

        46.     Under 47 C.F.R § 64.1200(e) the rules set forth in 47 C.F.R. § 64.1200(d) are applicable

to any person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers:

        (e) The rules set forth in paragraph (c) and (d) of this section are applicable to any person
        or entity making telephone solicitations or telemarketing calls to wireless telephone
        numbers to the extent described in the Commission's Report and Order, CG Docket No.
        02-278, FCC 03-153, “Rules and Regulations Implementing the Telephone Consumer
        Protection Act of 1991.

47 C.F.R. § 64.1200(e).

        47.     Plaintiff and the Internal Do Not Call Class members made requests to Defendant not

to receive calls from Defendant.
Case 1:21-cv-04063-PKC-VMS Document 1 Filed 07/20/21 Page 10 of 11 PageID #: 10



           48.    Defendant failed to honor Plaintiff and the Internal Do Not Call Class members’

 requests.

           49.    Upon information and belief, Defendant has not instituted procedures for maintaining a

 list of persons who request not to receive telemarketing calls made by or on behalf of their behalf,

 pursuant to 47 C.F.R. § 64.1200(d).

           50.    Because Plaintiff and the Internal Do Not Call Class members received more than one

 text message in a 12-month period made by or on behalf of Defendant in violation of 47 C.F.R. §

 64.1200(d), as described above, Defendant violated 47 U.S.C. § 227(c)(5).

           51.    As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5), Plaintiff and the Internal

 Do Not Call Class members are entitled to an award of $500.00 in statutory damages, for each and every

 negligent violation, pursuant to 47 U.S.C. § 227(c)(5).

           52.    As a result of Defendant’s violations of 47 U.S.C. § 227(c)(5), Plaintiff and the Internal

 Do Not Call Class members are entitled to an award of $1,500.00 in statutory damages, for each and

 every knowing and/or willful violation, pursuant to 47 U.S.C. § 227(c)(5).

           53.    Plaintiff and the Internal Do Not Call Class members also suffered damages in the form

 of invasion of privacy.

           54.    Plaintiff and the Internal Do Not Call Class members are also entitled to and seek

 injunctive relief prohibiting Defendant’s illegal conduct in the future, pursuant to 47 U.S.C. § 227(c)(5).

                                        PRAYER FOR RELIEF
           WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

 relief:

     a) An order certifying this case as a class action on behalf of the Class as defined above, and

 appointing Plaintiff as the representative of the Class and Plaintiff’s counsel as Class Counsel;

     b) An award of actual and statutory damages for Plaintiff and each member of the Class;

     c) An order declaring that Defendant’s actions, set out above, violate the TCPA;
Case 1:21-cv-04063-PKC-VMS Document 1 Filed 07/20/21 Page 11 of 11 PageID #: 11



     d) An injunction requiring Defendant to cease all unsolicited text messaging activity, and to

 otherwise protect the interests of the Class;

     e) An award of reasonable attorneys’ fees and costs pursuant to, inter alia, California Code of Civil

 Procedure § 1021.5; and

     f) Such further and other relief as the Court deems necessary.

                                            JURY DEMAND

          Plaintiff and Class Members hereby demand a trial by jury.

                             DOCUMENT PRESERVATION DEMAND

         Plaintiff demands that Defendant take affirmative steps to preserve all records, lists, electronic

 databases or other itemizations associated with the allegations herein, including all records, lists,

 electronic databases or other itemizations in the possession of any vendors, individuals, and/or

 companies contracted, hired, or directed by Defendant to assist in sending the alleged communications.

 Dated: July 20, 2021

  Shamis & Gentile, P.A.
  /s/ Andrew J. Shamis
  Andrew J. Shamis, Esq.
  NY Bar No. 5195185
  ashamis@shamisgentile.com
  14 NE 1st Avenue, Suite 705
  Miami, FL 33132
  Telephone: 305-479-2299

  Counsel for Plaintiff and the Class
